DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 3 in the reply filed on 6/17/2022 is acknowledged. It is noted that the examiner acknowledges that Species 3 includes retraction blades (e.g., retraction blades 102, as shown in figs. 3A-6 and 9) even though such retraction blades are not shown in Fig. 11A.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,507,046 B2 in view of Abdou U.S. 2013/0310942 A1 (as cited in the IDS filed 12/16/2019).
Concerning claim 1, see claim 15 of the patent. However, claim 15 of the patent does not disclose a manipulation device engageable with the first and second extenders to displace the first and second vertebrae with respect to one another by inducing movement of the first extender with respect to the second extender when the first and second extenders are securely engaged with the affixed first and second connecting elements, respectively. 
Abdou teaches a system for displacing vertebral bodies comprising a manipulation device (see Fig. 14, element 180) engageable with first and second extenders (see Fig. 5a, element 130) to displace first and second vertebrae with respect to one another by inducing movement of the first extender with respect to the second extender when the first and second extenders are securely engaged with the affixed first and second connecting elements (see Fig. 5a, element 105) in the same field of endeavor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a manipulation device, as taught by Abdou, in order to properly space adjacent vertebral bodies receiving a connecting element within pedicle screws secured to the bodies using a tool to control the spacing. 
Concerning claim 2, see claim 15 of the patent. Regarding the recitation that the second engagement portion of the second extender is also configured to be securely engaged with the second connecting element by receiving the second engagement portion within the second cage, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the second engagement portion like the first engagement portion, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Concerning claims 3 and 5, Abdou teaches forcibly pressing of the first engagement portion (see Fig. 5A, element 1305 and 1306) against a first outer surface of the pedicle screw (see Fig. 5b). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the pressing engagement, as taught by Abdou, in order to enhance the contact between components to permit vertebral movement. 
Concerning claim 4, it is noted that Abdou’s engagement portion 1305 (see Fig. 5a and 9) does not extend into the pedicle screw.
Concerning claim 6, Abdou’s engagement portion includes a shaft (see Fig. 5A, element 130). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a shaft, as taught by Abdou to extend out of the body for minimally invasive techniques, and for providing force transfer. 
Concerning claim 7, see claim 15. 
Concerning claim 8, see claim 15.
Concerning claim 9, Abdou teaches a polyaxial connection between the first cage and pedicle screw. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a polyaxial connection between the cage and the pedicle screw, as taught by Abdou in order to permit receipt of the spinal rod within the cage in a secure and adjustable manner that particularly suits the anatomy of the receiving patient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773